DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichelberger et al (US 2008/0315377).
Regarding claim 19, Eichelberger (Figs. 10A-10B) discloses a patch configured to electrically interconnect a first surface die with a second surface die and to interconnect at least one of the first surface die or the second surface die with an interposer or other device, the patch comprising: a dielectric 450 (labeled in Fig. 4M); first terminals 486 (labeled in Fig. 4M) exposed on a first side of the dielectric; second 
[AltContent: textbox (2nd surface die)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Vertical conductive plugs)][AltContent: arrow][AltContent: textbox (1st embedded die)][AltContent: textbox (1st surface die)][AltContent: arrow][AltContent: textbox (2nd embedded die)]
    PNG
    media_image1.png
    448
    555
    media_image1.png
    Greyscale


Regarding claims 20-24, Eichelberger (Figs. 4M and 11) further discloses: traverse routing traces 493/488 (labeled in Fig. 4M) configured to electrically couple at least one of the first terminals with a terminal of at least one of the first embedded die or the second embedded die; the first embedded die “CHIP 1” is a bridge die or active die ([0033]); and the second embedded die “CHIP 2” is a bridge die or active die ([0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger et al (US 2008/0315377) in view of Hsu (US 2010/0032827).
Eichelberger does not disclose at least one of the first embedded die or the second embedded die includes one or more through silicon vias.
However, Hsu (Fig. 2G) teaches a patch comprising a die including one or more through silicon vias 213 ([0030]).  Accordingly, it would have been obvious to modify the device of Eichelberger by forming at least one of the first embedded die or the second embedded die including one or more through silicon vias in order to provide the interconnections between the die terminals and the internal circuits of the die, as taught by Hsu ([0030]).
Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2014/0103488) in view of Eichelberger et al (US 2008/0315377).
Regarding claim 19, Chen (Fig. 10) discloses a patch configured to electrically interconnect a first surface die 60 with a second surface die 60 and to interconnect at least one of the first surface die 60 or the second surface die 60 with an interposer 44 or other device, the patch comprising: a dielectric 40 ([0011]); first terminals 54 exposed on a first side of the dielectric; second terminals 28 disposed in the dielectric and exposed on a second side of the dielectric, the second terminals 28 configured to couple with the interposer 44, the second side opposite the first side; a first embedded die 24/25 embedded in the dielectric and coupled to a first plurality of the first terminals; and a second embedded die 25/24 embedded in the dielectric and coupled to a second plurality of the first terminals; and wherein one of the first embedded die 24/25 or the second embedded die 25/24 is electrically connected to both of the first surface die 60 and the second surface die 60 by a plurality of vertical conductive plugs 54 (corresponding to vertical pillar plugs 54).
Chen does not disclose a thickness of the first embedded die is different than a thickness of the second embedded die.
However, Eichelberger (Fig. 10A) teaches a semiconductor device comprising: a first embedded die “CHIP 1” embedded in the dielectric and coupled to a first plurality of the first terminals; and a second embedded die “CHIP 2” embedded in the dielectric and coupled to a second plurality of the first terminals; and wherein a thickness of the first embedded die is different than a thickness of the second embedded die.  Accordingly, it would have been obvious to modify the device of Chen by forming the thickness of the 
Regarding claims 20-24, Chen (Fig. 10) further discloses: traverse routing traces 54 (corresponding to horizontal traces 54) configured to electrically couple at least one of the first terminals with a terminal of at least one of the first embedded die 24/25 or the second embedded die 25/24; the first embedded die 24/25 is a bridge die or active die ([0008]); and the second embedded die 25/24 is a bridge die or active die ([0008]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al and Eichelberger et al as applied to claim 19 above, and further in view of Hsu (US 2010/0032827).
Chen does not disclose at least one of the first embedded die or the second embedded die includes one or more through silicon vias.
However, Hsu (Fig. 2G) teaches a patch comprising a die including one or more through silicon vias 213 ([0030]).  Accordingly, it would have been obvious to further modify the device of Chen by forming at least one of the first embedded die or the second embedded die including one or more through silicon vias in order to provide the interconnections between the die terminals and the internal circuits of the die, as taught by Hsu ([0030]).



Allowable Subject Matter
Claims 1-13 and 15-18 are allowed.
The prior art of records neither anticipates nor renders obvious all of the limitations recited in base claim 1, including:  the forming first terminals includes replacing at least a portion of the first patterned conductive layer with a second patterned conductive layer.
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive.
Applicant (pages 7-9 of remark) argues that Fig. 6 of Eichelberger does not teach of suggest “one of the first embedded die or the second embedded die is electrically connected to both of the first surface die and the second surface die by a plurality of vertical conductive plugs” as recited in claim 19.
This argument is not persuasive because Figs 10A-10B (but not Fig. 6) are relied on for teaching the quoted limitations above.  Therefore, Figs. 10A-10B of Eichelberger clearly disclose one of the first embedded die or the second embedded die being electrically connected to both of the first surface die and the second surface die by a plurality of vertical conductive plugs as claimed (see annotations of Fig. 10B reproduced in current rejection above for more details).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817